Citation Nr: 1104945	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the August 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Although the RO framed the issue on appeal as entitlement to 
service connection for PTSD, a review of the record indicates 
that the Veteran also claims to suffer from symptoms of 
depression, anxiety, and adjustment disorder.  Recent case law 
mandates that a claim for a mental health disability includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has 
recharacterized the issue of entitlement to service connection 
for PTSD to the broader issue of entitlement of service 
connection for an acquired psychiatric disability, as is 
reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board 
is obligated to review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive appeal, 
including all documents or oral testimony submitted prior to the 
Board decision).

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran filed a claim of service connection for PTSD in May 
2008.  The Veteran contends that his PTSD is a result of his 
military service in Vietnam. 

At the June 2010 Travel Board Hearing, the Veteran reported 
detailed statements describing his in-service stressors.  The 
Board notes that many of the events the Veteran discussed at the 
hearing appear to indicate events which occurred during his 
service in Vietnam.  These stressors have not been verified.  On 
remand, attempts must be made to verify the Veteran's claimed 
stressors.

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology, and has been diagnosed with PTSD and 
depression, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or etiology 
of any acquired psychiatric disorders.  A medical opinion 
determining the etiology of any present acquired psychiatric 
disorder is necessary to make a determination in this case.  See 
38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Lastly, VA and private medical records appear to be outstanding.  
The Veteran indicated at the June 2010 Travel Board Hearing that 
he had mental health treatment for PTSD from a number of doctors, 
to include Dr. James Sheehan and Dr. Vandenberg at the Megole 
Clinic in Omaha.  However, the Veteran's claim file does not 
obtain these doctor's records.  Additionally, the Veteran also 
stated that he attended PTSD courses with VA Dr. Terry North.  
Furthermore, the August 2008 VA mental health consult record 
noted that the Veteran was involved in the PTSD Clinic Program.  
However, the Veteran's VA medical records do not contain any 
evidence of this mental health treatment.  In light of the 
Veteran's statements, VA is on notice that VA and private medical 
records may exist that are relevant to his claim for service 
connection for an acquired psychiatric disability.  Accordingly, 
the Board finds that, on remand, efforts should be made to obtain 
any outstanding psychiatric treatment records.  Additionally, the 
Veteran should be contacted to provide any additional treatment 
records in his possession or authorize VA to obtain those records 
on his behalf.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA psychiatric treatment 
records.  Additionally, the AMC should 
contact the Veteran and request that he 
provide a completed release form (VA Form 
21- 4142) authorizing VA to request copies 
of any treatment records from any private 
medical providers who have treated him for 
a psychiatric disability.  The Veteran 
should also be advised that he can submit 
those records himself.  If the Veteran 
provides completed release forms, then 
request the identified treatment records.  
All attempts to secure those records must 
be documented in the claims folder, and the 
Veteran and his representative should be 
notified of any unsuccessful efforts.

2)	Based on information in the June 2010 
Travel Board Hearing, the AMC should 
attempt to verify the claimed incidents 
through U.S. Army and Joint Services 
Records Research Center (JSRRC).  The 
JSRRC's response should be included in the 
claims folder. 

3)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
in-service stressors relating to the 
Veteran's fear of hostile military and 
terrorist activity.

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
other psychiatric disorder that is found to 
be present, including depression, anxiety, 
and adjustment disorder.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder had its 
onset during active service or is related to 
any in-service disease, event, or injury.  In 
doing so, the examiner should consider and 
discuss the Veteran's in-service incidents in 
Vietnam and any current factors in the 
Veteran's life that could be the cause of his 
psychiatric disorder.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations, to 
include 38 C.F.R. § 3.301 and the recently 
amended PTSD regulations, 38 C.F.R. § 3.159 
(c)(4)(2010).  If the claim is denied, the 
AMC should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


